Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I claims 1-11 & 20 in the reply filed on 1/28/21 is acknowledged.  The traversal is on the ground(s) that invention I is directed to an electrode for a battery, which is the primary purpose (if not the sole purpose) of the electrode, because any battery defined by the specification requires such an electrode, which is an inseparable part of such battery. The two inventions highly overlaps because almost all the claim features recited in claims 1-11 can be found in claims 12-20. Because the electrode recited in claim 1 is a critical part of the battery recited in claims 12-20, there is no excessive search required by examining claims 12-20 This is not found persuasive because regardless of search method, inventions having different limitations will require different search strategies, and the time to consider the relevancy of collective references would increase proportionally, as well. Furthermore, MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown a different classification (class and sub-class) for the two groups of claims, a burden for examining both groups has been shown.


Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant elected group I which includes claims 1-11 & 20 however Claim 20 has been withdrawn. For examination purposes the Examiner is considering claim 20 as part of Group I 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179).

With respect to claim 1, Yang discloses an electrode 10 for a battery 50a [Figure 4; 0028], comprising:
 current collector 102 having a first surface;
 a lithium metal layer 106/ionic diffusion layer 108 (composite layer) disposed in a first region on the first surface of the current collector 102 [Figure 4; 0022; Figure 1], the composite layer 106/108 including a first material 108 with a porous structure made via particle stacking/fiber crossing (structure)  [0010; 0026] and a second material 106, wherein the second material 106 includes lithium (electrochemically active material) for the battery; an insulation layer 104 disposed in a second region surrounding the first region on the first surface of the current collector 102 [Figure 4]; and a porous electrical insulation layer 110 (protection layer) that covers the composite layer 106/108 and the insulation layer 104 on the first surface of the current collector 102. [Figure 4; 0013; 0022-0026]

Yang does not disclose a first material with a scaffold structure and a second material mixed with the scaffold structure.

Yushin et al. discloses an electrode for a battery, comprising: a composite layer 100 disposed on a current collector [Figure 1; 0043], the composite layer 100 including a porous electrically-conductive scaffolding matrix 104 (first material with a scaffold structure) [0044; Figure 1] and a second material 102 mixed with the scaffold structure 104 [Figure 1], wherein the second material 102 includes electrochemically active material for the battery [0043-0044]; 



With respect to claim 2, Yang discloses wherein the electrode is an anode of the battery.  [0012]

With respect to claim 9, Yang discloses wherein the porous electrical insulation layer 110 (protection layer) has a pore size below 1 µm.  [0024-0026; claim 11]


With respect to claim 10, Yang discloses wherein the electrical insulation layer 110 (protection layer) has a thickness in a range from 1 µm to 23 µm (overlaps 0.1 µm to 30 µm).  [0025; claim 12]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Mah et al. (US 2008/145757).

With respect to claim 3, Yang does not discloses wherein the first material has a porosity in a range from 30% to 85%.  

Mah et al. discloses an electrode for a battery, comprising: a current collector [0063] a porous anode active material (composite layer) disposed  on the current collector [0063], the composite layer including a crystalline carboneous substance/graphite particles/a porous carboneous material coating (first material) [0040-0041] with a porous structure and fine silicon particles (second material) mixed with the porous structure [0033-0041], wherein the fine silicon particles (second material) includes electrochemically active material for the battery [0042]; wherein the porous anode active material (composite layer) that includes the crystalline carboneous substance/graphite particles/a porous carboneous material coating (first material)  has a porosity in a range from 5-60% (overlaps 30% to 85%) [0049] wherein the porosity effects the difficulty of injecting the electrolytic solution and the density of the electrode [0049]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite layer of Yang to 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Zhamu et al. (US 2017/0288211).

With respect to claim 4, Yang does not disclose wherein the first material has an ionic conductivity in a range from 10-2 S/cm to 10-8 S/cm.

 Zhamu et al. discloses an electrode for a battery, comprising:  a composite layer including a elastomeric material (first material) with a matrix structure and particles of a high-capacity anode active material (second material) mixed with the matrix structure [0016; 0024-0030], wherein the elastomeric material (first material) has an ionic conductivity of no less than 10-7 S/cm (overlaps range of from 10-2 S/cm to 10-8 S/cm). [Abstract; 0016; 0030]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


-2 S/cm to 10-8 S/cm, as disclosed in Zhamu et al., in order overcome rapid capacity decay problems and allow for a high-capacity electrode. [0002-0015]


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Kim et al. (US 2015/0147629).

With respect to claim 5, Yang does not disclose wherein the insulation layer has a width in a range from 0.5 mm to 10 mm.  

Kim et al. discloses an electrode 122 for a battery, comprising: a layer 120 disposed in a first region on the first surface of the current collector 110 [Figure 3; 0024-0025], an insulation layer 160 disposed in a second region surrounding the first region on the first surface of the current collector 110 [Figure 3; 0024-0025]; wherein the insulation layer 160 has a width in a range from 1 mm to 20 mm (overlaps 0.5 mm to 10 mm). [0026; 0033]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the insulation layer of Yang to have a width in a range from 0.5 mm to 10 mm, as disclosed in Kim et al., in order to provide an insulation layer that prevent short circuit between electrodes. [0015]


With respect to claim 6, Yang does not disclose wherein the insulation layer has a thickness in a range from 5 µm to 60 µm.  

Kim et al. discloses an electrode 122 for a battery, comprising: a layer 120 disposed in a first region on the first surface of the current collector 110 [Figure 3; 0024-0025], an insulation layer 160 disposed in a second region surrounding the first region on the first surface of the current collector 110 [Figure 3; 0024-0025]; wherein the insulation layer 160 has a thickness in a range from 1 µm to 100 mm (overlaps 5 µm to 60 µm). [0026; 0033]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the insulation layer of Yang to have a thickness in a range from 5 µm to 60 µm, as disclosed in Kim et al., in order to provide an insulation layer that prevent short circuit between electrodes. [0015]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Uchida (US 2013/0130107). 

With respect to claim 7, Yang does not disclose wherein the insulation layer comprises a material with a resistivity in a range from 1010 Ωm to 1022 Ωm  

Uchida discloses an electrode 110 for a battery, comprising: a current collector 112, an active material layer 114 disposed in a first region on the first surface of the current collector 112, an insulation layer 120 disposed in a second region surrounding the first region on the first surface of the current collector 112; wherein the insulation layer 120 comprises a material with a resistivity of 1020 Ωm [0055-0058; Figure 2] (within from 1010 Ωm to 1022 Ωm) 

10 Ωm to 1022 Ωm, as disclosed in Uchida, in order to provide an insulation layer that prevent short circuit and prevent heat generation. [0014; 0056]


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Lee et al. (US 2017/0324097).

With respect to claim 8, Yang discloses wherein the electrical insulation layer 110 (protection layer) has an aperture ratio of 25-80% but does not disclose wherein the protection layer has a porosity below 5%.  [Claim 9; 0011]

Lee et al. discloses an electrode for a battery [Figure 1A; 0091], comprising: a current collector 10 having a first surface a lithium metal electrode 11 disposed in a first region on the first surface of the current collector 10, and a protection layer 12 that covers the lithium metal electrode 11 on the first surface of the current collector 10 [Figure 1A; 0091-0093] wherein the protection layer has a porosity below 5% [0016; claim 23].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection layer of Yang to 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179) as applied to claim 1 above, in further view of Choi et al. (US 2017/0373320).

With respect to claim 11, Yang does not disclose wherein the protection layer comprises a material with an ionic conductivity in a range from 10-2 S/cm to 10-8 S/cm. 

Choi et al. discloses an electrode for a battery, comprising:  an electrode protection layer 20 that comprises a material with an ionic conductivity in a range from 10-7 S/cm or less (overlaps 10-2 S/cm to 10-8 S/cm)

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection layer of Yang to comprise a material with an ionic conductivity in a range from 10-2 S/cm to 10-8 S/cm, as disclosed in Choi et al., in order to improve energy density and processability. [0004]

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0102523) in view of Yushin et al. (US 2014/0057179).

With respect to claim 20, Yang discloses a battery 50a, comprising an anode 102 [Figure 4; 0028], including:
 An anode current collector 102 having a first surface;
 a lithium metal layer 106/ionic diffusion layer 108 (composite layer) disposed in a first region on the first surface of the current collector 102 [Figure 4; 0022; Figure 1], the composite layer 106/108 including a first material 108 with a porous structure made via particle stacking/fiber crossing (structure)  [0010; 0026] and a second material 106, wherein the second material 106 includes lithium (electrochemically active material) for the battery; an insulation layer 104 disposed in a second region surrounding the first region on the first surface of the current collector 102 [Figure 4]; and a porous electrical insulation layer 110 (protection layer) that covers the composite layer 106/108 and the insulation layer 104 on the first surface of the current collector 102. [Figure 4; 0013; 0022-0026]
a cathode 30 including a cathode active material layer 304 coated on a first surface of a cathode current collector 302; [0028; Figure 4] and 
a separator 20 [0028-0031; Figure 4] disposed between the cathode active material layer 304 on the first surface of a cathode current collector 302 and the porous electrical insulation layer 110 (protection layer) on the first surface of the current collector 102. [0028-0031; Figure 4]

Yang does not disclose a first material with a scaffold structure and a second material mixed with the scaffold structure.

Yushin et al. discloses an electrode for a battery, comprising: a composite layer 100 disposed on a current collector [Figure 1; 0043], the composite layer 100 including a porous electrically-conductive scaffolding matrix 104 (first material with a scaffold structure) [0044; Figure 1] and a second material 102 mixed with the scaffold structure 104 [Figure 1], wherein the second material 102 includes electrochemically active material for the battery [0043-0044]; 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite layer of Yang to include a first material with a scaffold structure and a second material mixed with the scaffold structure, as disclosed in Yushin et al., in order provide volume for particle expansion, provide paths for rapid access of ions, provide sites for stable attachment of binders and support facile routes for particles. [0047]

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Machida et al. (US 2008/0280197)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.